                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-348-FDW

TRAVAILE SPELLER,                    )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                             ORDER
                                     )
MECKLENBURG COUNTY JAIL,             )
                                     )
            Defendant.               )
____________________________________ )

       THIS MATTER is before the Court on its July 31, 2018, Order requiring Plaintiff to file

an Amended Complaint. (Doc. No. 7).

       The Complaint was dismissed on initial review pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

(Doc. No. 7). The Court granted Plaintiff 14 days to file an Amended Complaint and warned him

that failure to do so would result in this case’s dismissal without prejudice. (Doc. No. 7 at 4).

Plaintiff has failed to comply with the Court’s July 31, 2018, Order by filing an Amended

Complaint and the time to do so has now expired. Plaintiff appears to have abandoned this case

and the Court is unable proceed. This case is therefore dismissed without prejudice. Fed. R. Civ.

P. 41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it.”); Link v. Wabash R.R. Co.,

370 U.S. 626, 631-33 (1962) (although Rule 41(b) does not expressly provide for sua sponte

dismissal, a district court has the inherent power to dismiss a case for lack of prosecution or

violation of a court order).

       IT IS, THEREFORE, ORDERED that:


                                               1
(1) This action is dismissed without prejudice for Plaintiff’s failure to file an Amended

   Complaint pursuant to this Court’s order dated July 31, 2018.

(2) The Clerk of this Court is directed to terminate this action.




                         Signed: October 3, 2018




                                           2
